 



                 
 
  EMPLOYMENT CONTRACT           ARBEIDSOVEREENKOMST
 
                The undersigned:     De ondergetekenden:
 
               
1.
  The private limited company NKF ELECTRONICS B.V., hereinafter referred to as:
‘NKF’, with its registered office in Amsterdam and its principal place of
business in (2801 DD) Gouda at Zuidelijk Halfrond 4, duly represented in this
matter by Mr. Ed Ludwig, CEO of Optelecom-NKF, Inc. and a Director of NKF
Electronics B.V. under the Articles of Association;     1.     De besloten
vennootschap met beperkte aansprakelijkheid NKF ELECTRONICS B.V., hierna te
noemen: “NKF”, statutair gevestigd te Amsterdam en kantoorhoudende te (2801 DD)
Gouda aan het Zuidelijk Halfrond 4, te dezen rechtsgeldig vertegenwoordigd door
de heer Ed Ludwig, CEO Optelecom Inc. en tevens statutair directeur van NKF
Electronics B.V. ;
 
               
and
        en    
 
               
2.
  Mr. THOMAS WILHELMUS MARTINUS OVERWIJN, date of birth 9 April 1962, resident
in (2267 BJ) Leidschendam at Lindelaan 13, hereinafter referred to as:
‘Mr. Overwijn’ and/or ‘the Managing Director’;           De heer THOMAS
WILHELMUS MARTINUS OVERWIJN, geboren op 9 april 1962, wonende te (2267 BJ)
Leidschendam aan de Lindelaan 13, hierna tevens te noemen: “de heer Overwijn”
en/of “de statutair directeur”;
 
                hereinafter jointly referred to as: ‘the parties’.     hierna
gezamenlijk te noemen: “de partijen”.
 
               
WHEREAS
    IN AANMERKING NEMENDE DAT:
 
               
a
  On 1 September 1990 Mr. Overwijn entered the employment of (the legal
predecessor of) NKF for an indefinite period of time.     a     De heer Overwijn
op 1 september 1990 voor onbepaalde tijd in dienst is getreden bij (de
rechtsvoorgangster van) NKF.
 
               
b
  On 8 March 2005 the shares in NKF were transferred to Optelecom Inc., located
in Germantown, Maryland (United States of America), whose name has subsequently
been changed to Optelecom-NKF, Inc.,hereinafter referred to as: ‘Optelecom’.    
b     De aandelen van NKF per 8 maart 2005 zijn overgedragen aan Optelecom Inc.,
gevestigd te Germantown Maryland (Verenigde Staten van Amerika), hierna te
noemen: “Optelecom”.
 
               
c
  Mr. Overwijn was appointed Managing Director of NKF under the Articles of
Association pursuant to a resolution of the General Meeting of Shareholders as
of 9 March 2005.     c     De heer Overwijn tot statutair directeur van NKF is
benoemd bij besluit van de algemene vergadering van aandeelhouders gedateerd 9
maart 2005. Een kopie van dit besluit is aan deze arbeidsovereenkomst gehecht.
 
               
d
  Mr. Overwijn accepted this appointment.     d     De heer Overwijn deze
benoeming heeft geaccepteerd.
 
               
e
  Mr. Overwijn is part of the so-called ‘key personnel’ at NKF and Optelecom
wishes to bind Mr. Overwijn to NKF for an extended period of time.     e     De
heer Overwijn tot het zogenaamde ‘key-personnel’ van NKF behoort en Optelecom de
heer Overwijn voor langere tijd wenst te binden aan NKF.

 



--------------------------------------------------------------------------------



 



                 
 
               
f
  The parties wish to extend the employment contract between them for an
indefinite period on the following terms, which will apply between the parties
effective from 1 April 2005.     f     Partijen de tussen hen geldende
arbeidsovereenkomst wensen voort te zetten voor onbepaalde tijd onder de
navolgende condities, welke met ingang van 1 april 2005 tussen partijen gelden.
 
               
 
  DECLARE TO HAVE AGREED AS FOLLOWS:           VERKLAREN HET VOLGENDE TE ZIJN
OVEREENGEKOMEN:
 
               
 
  Clause 1 Commencement and duration           Artikel 1 Aanvang en duur
 
               
1.
  The parties agree that the employment contract between them will be extended
for an indefinite period effective from 1 April 2005.     1.     Partijen komen
overeen dat de tussen hen bestaande arbeidsovereenkomst wordt voortgezet voor
onbepaalde tijd per 1 april 2005.
 
               
2.
  For the purpose of determining Mr. Overwijn’s length of service 1
September 1990 will be the commencement date of the employment.     2.     Ten
behoeve van de anciënniteit van de heer Overwijn geldt de datum van 1 september
1990 als datum van indiensttreding.
 
               
3.
  This employment contract is extended for an indefinite period and can be
terminated by either party in writing and effective from the end of any calendar
month, subject to a notice period of three months for Mr. Overwijn and four
months for NKF.     3.     Deze arbeidsovereenkomst wordt voortgezet voor
onbepaalde tijd en kan door ieder der partijen schriftelijk en tegen het eind
van een kalendermaand worden opgezegd met inachtneming van een opzegtermijn van
drie maanden voor de heer Overwijn en zes maanden voor NKF.
 
               
4.
  This employment contract will in any case be terminated without prior notice
being necessary on the first day of the month following the month in which the
employee attains pensionable age.     4.     In elk geval eindigt deze
arbeidsovereenkomst op de eerste dag van de maand volgend op de maand waarin de
werknemer de voor hem geldende pensioengerechtigde leeftijd bereikt zonder dat
voorafgaande opzegging is vereist.
 
               
 
  Clause 2 Position and responsibilities           Artikel 2 Functie en plichten
 
               
1.
  Effective from 1 April 2005 Mr. Overwijn will be employed in the position of
Managing Director. Mr. Overwijn was appointed Managing Director in accordance
with Article 12.2 of the NKF Articles of Association pursuant to a resolution of
the General Meeting of Shareholders on 9 March 2005.     1.     De heer Overwijn
is met ingang van 1 april 2005 werkzaam in de functie van statutair directeur.
De heer Overwijn is tot statutair directeur benoemd, conform het bepaalde in
artikel 12.2 van de statuten van NKF, bij het besluit van de algemene
vergadering van aandeelhouders gedateerd 9 maart 2005.  
2.
  In his position of Managing Director, Mr. Overwijn undertakes to perform all
the activities associated with this     2.     De heer Overwijn verplicht zich
in zijn functie van statutair directeur alle daartoe benodigde werkzaamheden te
verrichten,

 



--------------------------------------------------------------------------------



 



                 
 
  position, in accordance with the provisions of section 5 of Book 2 of the
Dutch Civil Code, the NKF Articles of Association and the guidelines formulated
by the General Meeting of Shareholders (hereinafter: the AGM). As such the
Managing Director is accountable to the AGM.           in vereenstemming met het
bepaalde in afdeling 5 van Boek 2 BW, de statuten van NKF en de door de algehele
vergadering van aandeelhouders (hierna: “AVA”) vastgestelde richtlijnen. Als
zodanig is de statutair directeur verantwoording verschuldigd aan de AVA.
 
               
3.
  Mr. Overwijn undertakes to take or refrain from any actions as required in the
pursuit of his responsibilities as a good employee and undertakes to be fully
committed to NKF and to represent and promote the company’s interests to the
best of his ability.     3.     De standplaats van de heer Overwijn is Gouda. De
statutair directeur verplicht zich desalniettemin werkzaamheden c.q. zijn
werkzaamheden te verrichten op een andere plaats dan waar gewoonlijk de arbeid
wordt verricht en/of op andere tijden dan gewoonlijk indien het belang van NKF
dit vergt, tenzij zulks vanwege bijzondere omstandigheden niet van de statutair
directeur kan worden gevergd.
 
               
4.
  Mr. Overwijn will be based in Gouda. The Managing Director nonetheless
undertakes to perform work or his activities in places other than the usual
workplace and/or at times other than the usual working hours if this is required
in the best interest of NKF, unless this cannot reasonably be expected from the
Managing Director as a result of special circumstances.     4.     De
standplaats van de heer Overwijn is Gouda. De statutair directeur verplicht zich
desalniettemin werkzaamheden c.q. zijn werkzaamheden te verrichten op een andere
plaats dan waar gewoonlijk de arbeid wordt verricht en/of op andere tijden dan
gewoonlijk indien het belang van NKF dit vergt, tenzij zulks vanwege bijzondere
omstandigheden niet van de statutair directeur kan worden gevergd.
 
               
 
  Clause 3 Working hours and salary           Artikel 3 Arbeidsduur en salaris
 
               
1.
  The working hours are 40 hours a week. The start and finish times will be
determined in consultation with NKF. The Managing Director undertakes to work
overtime if circumstances so demand. Overtime hours are not remunerated
separately. Any overtime remuneration is deemed to be incorporated in the
Managing Director’s salary.     1.     De arbeidsduur bedraagt 40 uur per week.
De werktijden worden in overleg met NKF vastgesteld. Indien omstandigheden
hiertoe nopen verplicht de statutair directeur zich tot het verrichten van
overwerk. Overwerk wordt niet afzonderlijk vergoed. Vergoeding van eventuele
overuren wordt geacht begrepen te zijn in het salaris van de statutair
bestuurder.  
2.
  Taking into account the provisions of Article 12.4 of the NKF Articles of
Association, the Managing Director’s gross annual salary has been set at EUR
105,000 inclusive of holiday allowance, exclusive of other emoluments. The
employee will receive the salary in twelve equal monthly instalments, paid no
later than the last day of each calendar month. Although the CAO (Collective
Employment Contract) for management level personnel in de metal and electronics
sector does not apply to this     2.     Het bruto jaarsalaris van de statutair
directeur is, met inachtneming van het bepaalde in artikel 12.4 van de statuten
van NKF, bepaald op EUR 105.000 inclusief vakantiegeld, exclusief andere
emolumenten. Het salaris wordt in twaalf gelijke delen per kalendermaand aan de
werknemer betaald. Uitbetaling vindt plaats uiterlijk de laatste dag van de
kalendermaand. Ondanks dat de CAO voor het hoger personeel in de metaalelektro
niet van toepassing is op deze arbeidsovereenkomst, komen partijen uitdrukkelijk
overeen dat de

 



--------------------------------------------------------------------------------



 



                 
 
  employment contract, the parties expressly agree that salary increases will be
implemented in accordance with this CAO.           salarisverhogingen conform
deze CAO gevolgd zullen worden.
 
               
4.
  The Managing Director is offered the opportunity to participate in the
Optelecom Inc. ‘Corporate Incentive Plan’.     4.     Aan de statutair directeur
wordt de mogelijkheid geboden om deel te nemen aan het “Corporate Incentive
Plan” van Optelecom Inc.
 
               
 
  Clause 4 Holiday allowance, leave days, scheduled hours off and ADV (reduction
in working hours) days           Artikel 4 Vakantietoeslag, vakantiedagen,
roostervrije uren en ADV-dagen
 
               
1.
  The Managing Director will receive a holiday allowance on a monthly basis with
the payment of the gross annual salary in accordance with the provisions of
Clause 3, subclause 2. The holiday year runs from 1 July to 30 June of the next
year.     1.     De statutair directeur ontvangt de vakantietoeslag maandelijks
bij de uitbetaling van het bruto jaarsalaris conform het bepaalde in artikel 3
lid 2 plaats. Het vakantiejaar loopt van 1 juli tot en met 30 juni van het
daaropvolgende jaar.
 
               
2.
  Each calendar year the Managing Director is entitled to 27 leave days.
Contrary to the provisions of Article 7:638 of the Dutch Civil Code, NKF will
determine the holiday dates in consultation with the Managing Director and as
much as possible in accordance with the wishes of the Managing Director, unless
the company’s interest dictates otherwise. Each calendar year the Managing
Director is entitled to a contiguous holiday period of no less than two
consecutive weeks.     2.     De statutair directeur heeft per kalenderjaar
recht op 27 vakantiedagen. In afwijking van het bepaalde in artikel 7:638 BW
stelt NKF, na overleg met de statutair directeur, de vakantie vast, zoveel
mogelijk in overeenstemming met de wensen van de statutair directeur, tenzij het
bedrijfsbelang zich hiertegen verzet. De statutair directeur heeft per
kalenderjaar recht op een aaneengesloten periode van minimaal twee opeenvolgende
weken.
 
               
3.
  The Managing Director is entitled to 13 ADV days per year, expressly in
accordance with the arrangement included in the CAO for management personnel in
the metal and electronics sector.     3.     De statutair directeur heeft
jaarlijks recht op 13 ADV-dagen, uitdrukkelijk conform de regeling zoals
opgenomen in de CAO voor het hoger personeel in de metaalelektro.
 
               
 
  Clause 5 Expenses           Artikel 5 Onkostenvergoeding
 
               
1.
  An allowance for any potential business expenses that cannot be submitted in a
separate claim, the Managing Director, provided he is actively performing his
duties, will receive an amount of EUR 200 per month, to be paid with the salary
payment for the month in question. If the tax inspector and/or the employed
persons’ insurance administration agency should at any time decide that     1.  
  Als vergoeding voor te maken zakelijke onkosten welke zich niet voor
afzonderlijke declaratie lenen, ontvangt de statutair directeur, zolang de
statutair directeur feitelijk werkzaam is, een bedrag van EUR 200 per maand, uit
te betalen tegelijk met de salarisbetaling over de desbetreffende maand. Mocht
de inspecteur van de belastingdienst en/of de uitvoeringsinstelling UWV te
eniger tijd beslissen dat ter zake van de vergoeding

 



--------------------------------------------------------------------------------



 



                 
 
  the reimbursement referred to in this subclause was (partially) subject to
wage tax and/or social security contributions, the mandatory deductions will be
made at that time and will be at the Managing Director’s expense. Starting from
that moment, any future compensation will be reduced to a level where payment is
not subject to taxation.           bedoeld in dit lid (gedeeltelijk)
loonbelasting en/of sociale premies verschuldigd zijn geweest, dan zullen de
verplichte inhoudingen alsnog worden gepleegd en komen deze alsnog voor rekening
van de statutair directeur. Ingaande dat moment zal c.q. zullen de betrokken
vergoedingen voor de toekomst worden teruggebracht tot het niveau waarop
onbelaste betaling kan plaatsvinden.
 
               
2.
  The Managing Director will have the use of a credit card for all
(necessary) expenses he incurs in the performance of his duties. The Managing
Director will account for his expenses to NKF by providing original
bills/receipts with the credit card statements, to be signed by the Managing
Director, submitted to the NKF accounts department and approved by
Optelecom-NKF, Inc.     2.     Aan de statutair directeur is een creditcard ter
beschikking gesteld ten behoeve van alle (noodzakelijke) onkosten welke de
statutair directeur in de uitoefening van zijn functie maakt. De statutair
directeur verantwoordt aan NKF de gedane uitgaven door de creditcard afschriften
te voorzien van de originele nota’s die door de de statutair directeur worden
afgetekend en bij de boekhouding van NKF worden ingeleverd.
 
               
3.
  NKF will pay for the purchase and operating expenses of a mobile telephone,
taking into account the relevant (tax-related) statutory     3.     NKF neemt
voor haar rekening de kosten voor de aanschaf en het gebruik van een mobiele
telefoon met inachtneming van de desbetreffende (fiscale) wettelijke bepalingen.
De mobiele telefoon dient door de statutair directeur voornamelijk voor
zakelijke doeleinden te worden gebruikt. De statutair directeur is verplicht de
mobiele telefoon op eerste verzoek van NKF bij NKF in te leveren.
 
               
4.
  NKF will provide the Managing Director with a computer and peripherals at its
own expense, exclusively in the context of and for the performance of the agreed
work, provided the Managing Director is actively performing his duties.     4.  
  NKF stelt op haar kosten aan de statutair directeur, zolang de statutair
directeur feitelijk werkzaam is en uitsluitend in het kader van en voor het
verrichten van de overeengekomen werkzaamheden, een computer en randapparatuur
ter beschikking.
 
               
5.
  If the Managing Director is unable to actively perform his duties for a period
exceeding 3 months, irrespective of the reasons, he will not be entitled to the
allowance and reimbursements described in this Clause.     5.     Indien de
statutair directeur, ongeacht de oorzaak hiervan, langer dan 3 maanden zijn
functie feitelijk niet uitoefent, heeft hij geen recht op de vergoedingen zoals
omschreven in dit artikel.
 
               
 
  Clause 6 Leased car           Artikel 6 Lease-auto
 
               
 
  NKF will provide the Managing Director with a car for the performance of his
duties at a lease price of EUR 850 per month exclusive of VAT, in           Ten
behoeve van de uitoefening van zijn functie, stelt NKF
aan de statutair directeur een auto ter beschikking voor een leaseprijs van EUR
850 per maand

 



--------------------------------------------------------------------------------



 



                 
 
  accordance with the lease arrangement that applies within NKF. The Managing
Director will receive a copy of the lease arrangement, which will constitute
part of the employment contract between the parties. The Managing Director is
obliged to return the car to NKF no later than the date on which the employment
contract between the parties is terminated.           exclusief BTW, conform de
binnen NKF geldende leaseregeling. Een exemplaar van de leaseregeling wordt aan
de statutair directeur ter beschikking gesteld en maakt onderdeel uit van de
arbeidsovereenkomst die tussen partijen geldt. De statutair directeur is
verplicht de auto, uiterlijk op de dag waarop de tussen partijen bestaande
arbeidsovereenkomst eindigt, aan NKF ter beschikking te stellen.
 
               
 
  Clause 7 Illness/Occupational
disability           Artikel 7 Ziekte/Arbeidsongeschiktheid
 
               
1.
  If the Managing Director is prevented from performing his duties as a result
of illness, he will be entitled to receive the salary stipulated in Clause 3 for
a maximum period of 52 weeks for the duration of the employment contract.     1.
    Indien de statutair directeur door ziekte verhinderd is zijn werkzaamheden
te verrichten houdt hij, zolang de arbeidsovereenkomst voortduurt, voor een
periode van maximaal 52 weken recht op het in artikel 3 genoemde salaris.
 
               
2.
  If the Managing Director’s illness continues beyond the period stipulated in
subclause 1, the Managing Director will be entitled to receive 70% of the salary
stipulated in Clause 3 for the duration of the employment contract.     2.    
Indien de ziekte van de statutair directeur na ommekomst van de in lid 1
genoemde periode voortduurt, houdt de statutair directeur, zolang de
arbeidsovereenkomst voortduurt, recht op 70% van het in artikel 3 genoemde
salaris.
 
               
3.
  In respect of illness notification, illness and/or occupational disability,
the Managing Director will act in accordance with the NKF regulations.     3.  
  De De statutair directeur houdt zich in geval van ziekmelding, ziekte en/of
arbeidsongeschiktheid aan de namens NKF aangegeven voorschriften.
 
               
 
  Clause 8 Pension           Artikel 8 Pensioen
 
               
 
  The Managing Director will continue to participate in the (compulsory)
sectoral pension fund: ‘Stichting Bedrijfstakpensioenfonds voor de Metalektro’
(Sectoral Pension Fund for the Metal and Electronics Sector). At present the
employee’s share (40%) of the pension contribution is deducted from his salary
on a monthly basis. A separate policy has been taken out for the remaining
amount. By mutual arrangement, NKF and the Managing Director will ensure a
correct adjustment to/transfer of the current pension scheme.           De
statutair directeur blijft deelnemen in het
(verplichte) bedrijfstakpensioenfonds: “Stichting Bedrijfstakpensioenfonds voor
de Metalektro”. Thans wordt maandelijks het werknemersaandeel (40%) in de
pensioenpremie op het salaris ingehouden. Voor het excedent gedeelte is een
aanvullende verzekering afgesloten. NKF en de statutair directeur zullen in
onderling overleg zorgdragen voor een correcte aanpassing c.q. overdracht van de
thans geldende pensioenregeling.

 



--------------------------------------------------------------------------------



 



                 
 
  Clause 9 Insurance and liability           Artikel 9 Verzekeringen en
aansprakelijkheid
 
               
1.
  The Managing Director participates in the group health insurance policy NKF
has taken out for him and his family. The Managing Director has been furnished
with a copy of the policy terms. The Managing Director accepts the fact that the
policy terms may change from time to time. NKF pays 50% of the premium for this
insurance policy to a maximum of 50% of the premium applicable to standard class
3 health insurance. A Managing Director’s personal contribution to this policy
is deducted from his salary on a monthly basis.     1.     De statutair
directeur neemt deel in de door NKF afgesloten collectieve
ziektekostenverzekering ten behoeve van zichzelf en zijn gezin. Een exemplaar
van de polisvoorwaarden is aan de statutair directeur ter hand gesteld. De
statutair directeur aanvaardt dat de polisvoorwaarden van tijd tot tijd kunnen
wijzigen. NKF draagt 50% van de premie van deze verzekering met een maximum van
50% van de premie zoals deze geldt voor een standaardziektekostenverzekering van
klasse 3. De eigen bijdrage van een statutair directeur in deze verzekering
wordt maandelijks op zijn salaris ingehouden.
 
               
2.
  The Managing Director participates in the WAO (Invalidity Insurance Act)
shortfall insurance policy and the WAO excess insurance policy NKF has taken out
for its employees (with the Nationale Nederlanden insurance company). Effective
from the date this contract is signed the premiums for the WAO shortfall
insurance will be fully paid by the employee (whose share in these premiums will
be deducted by NKF from his salary in equal monthly instalments) and the premium
for the WAO excess insurance will be fully paid by NKF.     2.     De statutair
directeur neemt deel in de (bij Nationale Nederlanden) door NKF ten behoeve van
haar werknemers gesloten WAO-gatverzekering en een WAO-excedentverzekering. Bij
ondertekening van deze overeenkomst komt de premie voor de WAO-gatverzekeringen
volledig voor rekening van de werknemer (welk aandeel in deze premies door NKF
in gelijke maandelijkse delen op het salaris ingehouden wordt) en de premie voor
de WAO-excedentverzekering volledig voor rekening van NKF.
 
               
3.
  Subject to acceptance on normal premium terms by an insurance company to be
designated by NKF, NKF will take out a manager’s liability insurance policy on
behalf of the Managing Director. NKF will pay the full premium for this policy.
    3.     NKF sluit onder voorbehoud van aanvaarding door een door NKF aan te
wijzen verzekeraar onder normale premievoorwaarden ten behoeve van de statutair
directeur een verzekering af tegen bestuurdersaansprakelijkheid. De premie voor
deze verzekering komt volledig ten laste van NKF.
 
               
 
  Clause 10 Signing bonus           Artikel 10 Tekengeld
 
               
 
  Upon acceptance of his appointment to Managing Director, and after signing
this employment contract, Mr. Overwijn will receive a bonus consisting of a
participating interest in the Option plan for 25,000 options having an issue
date of 1 April 2005. The ‘Stock Option Plan’ regulations apply to this
participating interest. A copy of these regulations is           De heer
Overwijn ontvangt bij acceptatie van zijn benoeming tot statutair directeur en
na ondertekening van deze arbeidsovereenkomst een bonus die bestaat uit een
participatie in het Optieplan voor 25,000 options per 1 april 2005. Op deze
particpatie is het reglement van het Stock Option Plan van toepassing, van welk
reglement een kopie als bijlage bij deze overeenkomst is

 



--------------------------------------------------------------------------------



 



                 
 
  attached to this contract.           aangehecht.
 
               
 
  Clause 11 Additional activities           Artikel 11 Nevenactiviteiten
 
               
 
  For the duration of his employment, the Managing Director is prohibited from
engaging in paid or unpaid additional activities without prior written
permission from the General Meeting of Shareholders. This prohibition also
includes supervisory directorships and other committee positions.           Het
is de statutair bestuurder verboden om gedurende zijn dienstverband gehonoreerde
of niet-gehonoreerde nevenactiviteiten te verrichten, behoudens voorafgaande
schriftelijke toestemming van de algemene vergadering van aandeelhouders. Onder
dit verbod wordt mede verstaan het bekleden van commissariaten en andere
bestuursfuncties.
 
               
 
  Clause 12 Third-party remuneration           Artikel 12 Beloningen van derden
 
               
 
  The Managing Director will not accept monies or other remuneration from third
parties in respect of his work for NKF and/or companies affiliated with NKF.    
      De statutair directeur zal geen gelden of andere beloningen van derden
aannemen in verband met zijn werkzaamheden ten behoeve van NKF en/of de met haar
gelieerde vennootschappen.
 
               
 
  Clause 13 Confidentiality           Artikel 13 Geheimhouding
 
               
 
  Both during the term of the employment contract and after its termination —
irrespective of the way in which and the reason why the employment contract was
terminated - the Managing Director is prohibited from passing on to third
parties, either directly or indirectly, in any form or in any manner, any aspect
of the knowledge he has acquired in respect of the business and interests of NKF
and/or its affiliated companies, its customers and other business relations, all
this in the broadest meaning of the word, unless the performance of his duties
demands that third parties are informed of such matters.           Zowel
gedurende de loop van de arbeidsovereenkomst als na afloop — ongeacht de wijze
waarop en de reden waarom de arbeidsovereenkomst tot een einde is gekomen - is
het de statutair bestuurder verboden om op enige wijze aan derden, direct of
indirect, in welke vorm en op welke wijze dan ook, enige mededeling te doen van
hetgeen te zijner kennis is gekomen aangaande de zaken en belangen van NKF en/of
de met haar gelieerde vennootschappen, haar cliënten en andere relaties, een en
ander in de ruimste zin des woords, tenzij de uitoefening van zijn functie
vereist dat derden van zodanige aangelegenheden in kennis worden gesteld.
 
               
 
  Clause 14 Documents and other items made available by NKF           Artikel 14
Ter beschikking gestelde zaken en
documenten
 
               
 
  In the event of his suspension and in the event of the termination of the
employment contract, irrespective of the way in which and the reason why the
employment contract was           In geval van schorsing en bij beëindiging van
de arbeidsovereenkomst, ongeacht de wijze waarop en de reden waarom de
arbeidsovereenkomst tot een einde komt, zal de statutair directeur op het eerste

 



--------------------------------------------------------------------------------



 



                 
 
  terminated, the Managing Director will return all NKF property in his
possession, as well as all documents that are in any way related to NKF and/or
its affiliated companies, its customers and other business relations, all this
in the broadest meaning of the word, as well as copies of such documents and
property, at NKF’s first request to this effect. The Managing Director will
return all items made available to him by NKF no later than the last day of the
employment contract. Upon termination of the employment contract, the Managing
Director will return any items he has on loan from NKF. The Managing Director
may be held responsible for any damage to or loss of the items loaned to him
and/or made available to him. NKF reserves the right to deduct any amounts the
Managing Director is liable for in respect of the compensation of such
damage/loss from the final salary payment due to the Managing Director at the
end of his employment.           daartoe strekkende verzoek van NKF alle zich
onder hem bevindende eigendommen van NKF alsmede alle bescheiden die in
enigerlei verband staan met NKF en/of met de aan haar gelieerde vennootschappen,
met haar cliënten en andere relaties, een en ander in de ruimste zin des woords,
alsmede kopieën van dergelijke bescheiden en eigendommen ter beschikking stellen
van NKF. Alle aan de statutair directeur door NKF ter beschikking gestelde zaken
zal de statutair directeur in ieder geval op de laatste dag van de
arbeidsovereenkomst weer aan NKF ter beschikking hebben gesteld respectievelijk
bij NKF hebben ingeleverd. Bij beëindiging van de arbeidsovereenkomst levert de
statutair directeur eventuele hem door NKF in bruikleen gegeven, ter beschikking
gestelde goederen bij NKF in. Voor schade aan of vermissing van de in bruikleen
gegeven en/of ter beschikking gestelde goederen kan de statutair directeur
aansprakelijk worden gesteld. NKF behoudt zich het recht voor de bedragen die de
statutair directeur in verband met de vergoeding van deze schade dient te
betalen te verreken met het nog aan de statutair directeur bij het einde van
zijn arbeidsovereenkomst uit te betalen salaris.
 
               
 
  Clause 15 Publication           Artikel 15 Publicaties
 
               
 
  The Managing Director is not permitted to publish information/articles or give
lectures and/or perform any other public speaking engagements in which he uses
information he has acquired in the course of his work for NKF or that relates to
the content of his work for NKF, without express prior written permission from
NKF.           Behoudens voorafgaande schriftelijke toestemming van NKF is het
de statutair directeur niet toegestaan gegevens/artikelen te publiceren,
lezingen en/of voordrachten en dergelijke te verzorgen, waarbij gebruik gemaakt
wordt van de op grond van de werkzaamheden voor NKF verworven kennis of welke
betrekking hebbend op de inhoud van de werkzaamheden voor NKF.
 
               
 
  Clause 16 Intellectual property rights           Artikel 16 Intellectuele
eigendomsrechten
 
               
1.
  All rights to intellectual property, products, works and/or services developed
by the Managing Director during the term of his employment contract are the
property of NKF, irrespective of whether the intellectual     1.     Alle
rechten van intellectuele eigendom, producten, werken en/of diensten door de
statutair directeur ontwikkeld gedurende zijn arbeidsovereenkomst behoren aan
NKF toe, ongeacht of de intellectuele eigendom is ontstaan tijdens of buiten

 



--------------------------------------------------------------------------------



 



                 
 
  property was created during or after working hours and irrespective of whether
the creation and/or invention and/or contrivance of intellectual property is/was
directly or indirectly inherent in the nature of the agreed work.          
werktijd en evenzeer ongeacht of de aard van de overeengekomen werkzaamheden het
tot stand (doen) brengen respectievelijk het uitvinden en/of bedenken van
intellectuele eigendom direct of indirect met zich meebrengt.
 
               
2.
  The Managing Director is obliged to notify the General Meeting of Shareholders
forthwith of all intellectual property and to provide all information and/or
fulfil all formalities required to enable NKF to register and/or obtain said
intellectual property rights and, where necessary, to register the intellectual
property rights in the name of NKF after initial registration in the Managing
Director’s name. Unless prescribed otherwise by law, the Managing Director will
not be entitled to have his name registered in respect of the intellectual
property.     2.     De statutair directeur is verplicht van alle intellectuele
eigendom onverwijld mededeling te doen aan de algemene vergadering van
aandeelhouders en zal alle informatie verschaffen en/of alle formaliteiten
vervullen die nodig zijn om NKF in staat te stellen tot de inschrijving c.q.
verkrijging van de bedoelde intellectuele eigendomsrechten en, indien
noodzakelijk, voor overschrijving op naam van NKF na eerdere inschrijving op
naam van de statutair directeur. Tenzij de wet anders voorschrijft, komt de
statutair directeur geen recht op naamsvermelding toe.
 
               
3.
  The Managing Director is not entitled to exploit any products, works and/or
services he has developed during the term of his employment contract in any way
— both during and after the aforementioned period — or to allow others to
exploit such products, works and/or services.     3.     De statutair directeur
is niet gerechtigd de door hem gedurende deze arbeidsovereenkomst ontwikkelde
producten, werken en/of diensten - zowel tijdens als ook na voornoemde periode —
op welke wijze ook te exploiteren of te laten exploiteren.
 
               
4.
  The Managing Director’s salary is deemed to include a reimbursement for the
(potential) loss of any intellectual property. The Managing Director
acknowledges that this is the case.     4.     In het salaris van de statutair
directeur wordt geacht begrepen te zijn een vergoeding voor het
(eventuele) gemis aan rechten van intellectuele eigendom. De statutair directeur
erkent dit.
 
               
 
  Clause 17 Non-competition clause           Artikel 17 Non-concurrentiebeding
 
               
1.
  For a period of one year after termination of the employment contract,
irrespective of the way in which and the reason why the employment contract was
terminated, the Managing Director is prohibited from starting, managing,
co-managing or employing someone to manage a business that is similar or related
to the business of NKF and/or its affiliated companies in Europe or in any other
place in which or to which NKF and/or companies affiliated with NKF trade and/or
manufacture products and/or provide services, or from being directly or
indirectly involved in or having a financial interest, in any form, in such    
1.     Het is de statutair bestuurder niet toegestaan, zonder voorafgaande
schriftelijke toestemming van of namens de algemene vergadering van
aandeelhouders, om gedurende een periode van één jaar na het eindigen van de
arbeidsovereenkomst, ongeacht de wijze waarop en de redenen waarom de
arbeidsovereenkomst tot een einde is gekomen, in Europa of elders waarnaar of
waarin NKF en/of met NKF gelieerde ondernemingen producten verhandelen en/of
fabriceren en/of diensten verlenen, een onderneming gelijksoortig of verwant aan
die van NKF en/of de aan haar gelieerde vennootschappen te vestigen, te drijven,
mede te drijven of te doen

 



--------------------------------------------------------------------------------



 



                 
 
  companies, or to work for such companies in any way, either for remuneration
or otherwise, or to have any share of such companies of any nature other than
shares in a company that is listed on the stock exchange, without prior written
permission from or on behalf of the General Meeting of Shareholders. The General
Meeting of Shareholders will only refuse to give such written permission if
failure to enforce the non-competition clause would be severely detrimental to
the interests of NKF and/or companies affiliated with NKF.           drijven,
hetzij direct hetzij indirect of financieel in welke vorm dan ook bij een
dergelijke onderneming belangen te hebben of daarin of daarvoor op enigerlei
wijze werkzaam te zijn, hetzij tegen een vergoeding, hetzij om niet, of daarin
een aandeel van welke aard dan ook te hebben, anders dan aandelen in een ter
beurze genoteerde vennootschap. De algemene vergadering van aandeelhouders zal
de schriftelijke toestemming slechts weigeren indien door het niet handhaven van
het non-concurrentiebeding NKF en/of de met haar gelieerde
vennootschappen/ondernemingen in ernstige mate in haar belangen wordt geschaad.
 
               
2.
  Until such time as the General Meeting of Shareholders releases the Managing
Director from the provisions of the previous subclause, NKF will pay the General
Manager, after termination of the employment contract, a month-to-month
allowance that is equal to 1/12 of the final salary (excluding emoluments) for
the duration of the non-competition clause. The Managing Director will deduct
any income received from other sources in this period from this allowance.
‘Other income’ refers to income from employment and/or social security and
income received under Clause 19 of this employment contract. The Managing
Director will not be entitled to any payment if he contravenes the
non-competition clause, if he is dismissed instantly for cause, if the
employment contract is dissolved as a result of an urgent reason or if the
employment contract is terminated as a result of the Managing Director attaining
pensionable age.     2.     Totdat de algemene vergadering van aandeelhouders de
statutair directeur ontheft van het bepaalde in het voorgaande lid zal NKF aan
de statutair directeur na het einde van de arbeidsovereenkomst voor de duur van
het non-concurrentiebeding van maand tot maand een vergoeding betalen gelijk aan
1/12 van het laatstelijk genoten salaris (exclusief emolumenten). Op deze
vergoeding wordt het door de statutair directeur gedurende deze periode uit
anderen hoofde genoten inkomen in mindering gebracht. Onder inkomen wordt
verstaan inkomen uit hoofde van arbeid en/of sociale zekerheid. De statutair
directeur heeft geen recht op enige betaling indien hij het
non-concurrentiebeding overtreedt, indien hij op staande voet ontslagen is,
indien de arbeidsovereenkomst op grond van een dringende reden is ontbonden of
de arbeidsovereenkomst eindigt op grond van het bereiken van de
pensioengerechtigde leeftijd.
 
               
3.
  Neither is the Managing Director allowed to employ staff members and/or
persons who are or were employed by NKF and/or by companies affiliated with NKF
in the period up to two years prior to the termination of the Managing
Director’s employment contract, or to encourage such persons to terminate their
employment with NKF for a period of two years after termination of this
contract.     3.     Het is de statutair directeur gedurende de hierboven
vermelde periode evenmin toegestaan om werknemers en/of personen die in de
periode van twee jaar voorafgaande aan het einde van de arbeidsovereenkomst met
de statutair directeur, een dienstbetrekking hebben of hebben gehad met NKF
en/of met de aan heer gelieerde vennootschappen, te bewegen de
arbeidsovereenkomst met NKF te beëindigen en/of in dienst te nemen.

 



--------------------------------------------------------------------------------



 



                 
 
  Clause 18 Penalty clause           Artikel 18 Boetebeding
 
               
 
  If the Managing Director acts in a manner that contravenes the provisions of
Articles 11, 13, 15 and/or 17 he will, contrary to the provisions of
Article 7:650 of the Dutch Civil Code, forfeit to NKF an immediately payable
penalty that is not subject to any further reminder, notice of default or
intervention by the courts of EUR 5,000 per infringement, to be increased by an
amount of EUR 250 for each day or part-day the infringement continues and
without prejudice to NKF’s option to claim reimbursement of the full damages, as
well as compliance, in lieu of this penalty.Payment of the penalty stipulated in
this Clause does not release the Managing Director from the obligations
stipulated in Clauses 11, 13, 15 and/or 17.           Indien de statutair
directeur handelt in strijd met het bepaalde in de artikelen 11, 13, 15 en/of 17
verbeurt hij, in afwijking van het bepaalde in artikel 7:650 BW aan NKF een
terstond en zonder nadere aanmaning, ingebrekestelling of rechterlijke
tussenkomst opeisbare boete van EUR 5.000 per overtreding, te vermeerderen met
een bedrag van EUR 250 voor iedere dag of deel van een dag dat de overtreding
voortduurt en onverminderd de bevoegdheid van NKF in plaats van deze boete
vergoeding te vorderen van de volledige schade alsmede nakoming. Betaling van de
in dit artikel genoemde boete ontslaat de statutair directeur niet van de in de
artikelen 11, 13, 15 en/of 17 opgenomen verplichtingen.
 
               
 
  Clause 19 Compensation in the event of dismissal           Artikel 19
Schadevergoeding bij ontslag
 
               
1.
  If NKF terminates the employment contract at any time, other than as a result
of instant dismissal for an urgent reason within the meaning of the law of which
the Managing Director has been informed forthwith, and other than as a result of
an illness of the Managing Director extending beyond two years, the Managing
Director will be entitled to claim compensation from NKF as follows. The term
‘termination of the employment contract’ in this Clause expressly does not refer
to the legal termination of the employment contract as a result of the Managing
Director attaining pensionable age as described in Clause 1, fourth subclause,
but does refer to dissolution of the contract by order of the Court.     1.    
Indien NKF op enig moment tot beëindiging van de arbeidsovereenkomst overgaat,
anders dan door middel van een ontslag op staande voet wegens een onverwijld aan
de statutair directeur medegedeelde dringende rede in de zin van de wet en
anders dan na 2 jaar ziekte van de statutair directeur, heeft de statutair
directeur jegens NKF recht op een vergoeding als volgt. Onder beëindiging van de
arbeidsovereenkomst in dit artikel wordt uitdrukkelijk niet bedoeld de
beëindiging van rechtswege van de arbeidsovereenkomst wegens het bereiken van de
pensioengerechtigde leeftijd als omschreven in artikel 1 vierde lid maar wèl
mede begrepen een door de rechter uitgesproken ontbinding.
 
               
2.
  The compensation will be an amount equal to one year’s salary at the rate he
is being paid at the time of termination in the event his employment has been
terminated by NKF without urgent reason or, in the event his employment is
terminated as a result of a change of control of either     2.     De vergoeding
komt overeen met een bedrag ter grootte van één jaarsalaris op het moment van de
beëindiging indien de beëindiging door NKF is geschied zonder dringende reden of
indien de arbeidsovereenkomst is beëindigd als een gevolg van een wijziging in
de zeggenschap van NKF of Optelcom, twee

 



--------------------------------------------------------------------------------



 



                 
 
  NKF or Optelecom, two years’ salary. This compensation will be paid within
1 month of the (formal) termination of the employment contract in a manner to be
stipulated by the Managing Director, provided this method is permitted under tax
legislation.           jaarsalarissen. Deze vergoeding zal binnen 1 maand worden
betaald op een door de statutair directeur aan te geven wijze mits fiscaal
toelaatbaar.
 
               
3.
  In this Clause, the term ‘salary’ refers to the amount of the salary referred
to in Clause 3, subclause 2, increased by the average bonus received as referred
to in Clause 10 in the 3 years immediately preceding the termination of the
employment and increased by the allowance referred to in Clause 5, subclause 1
of this contract.     3.     Onder salaris in dit artikel wordt verstaan de som
van het in artikel 3 lid 2 bedoelde salaris, vermeerder met de over de laatste 3
jaar onmiddellijk voorafgaand aan de beëindiging van de arbeidsovereenkomst
gemiddeld genoten bonus als bedoeld in artikel 10 vermeerderd met de vergoeding
als bedoeld in artikel 5 lid 1 van deze overeenkomst.
 
               
4.
  The provisions of this Clause do not affect the Managing Director’s right to
claim further compensation pursuant to Article 7:681 of the Dutch Civil Code.  
  4.     Het bepaalde in dit artikel laat onverlet de bevoegdheid van de
statutair directeur om verdere vergoedingen te vorderen op grond van artikel
7:681 BW.
 
               
5.
  The parties also wish to agree that the Managing Director will be entitled to
the same compensation described in this Clause if the Managing Director should
decide, for reasons of his own, to terminate his employment contract with NKF
within one year after the control of NKF, including, in this context, the
control of a legal entity that has direct or indirect control of NKF, was
changed at any time in the sense that the majority shareholding in NKF or in the
aforementioned legal entity is now held directly or indirectly by a natural
person or legal entity not being the natural person or legal entity holding the
majority shareholding at the time this contract was signed.     5.     Partijen
wensen tevens overeen te komen dat aan de statutair bestuurder eenzelfde
vergoeding als in dit artikel omschreven toekomt indien de statutair directeur,
om hem moverende redenen, zou besluiten de arbeidsovereenkomst met NKF op te
zeggen, binnen een jaar nadat op enig moment de zeggenschap in NKF, waaronder in
dit verband begrepen de zeggenschap in een rechtspersoon die (in)direct de
zeggenschap heeft in NKF, zal zijn gewijzigd in die zin dat de meerderheid van
de aandelen in NKF respectievelijk de hiervoor bedoelde rechtspersoon (in)direct
gehouden zal worden door een natuurlijke of rechtspersoon, niet zijnde degene
die op het tijdstip van ondertekening van deze arbeidsovereenkomst de
meerderheid van de aandelen houdt.
 
               
 
  Clause 20 Applicable law           Artikel 20 Toepasselijk recht
 
               
 
  Dutch law applies to this contract and to all disputes, agreements,
arrangements, conditions, guidelines and the like arising from this contract.  
        Deze overeenkomst en alle daaruit voortvloeiende en daarmee verband
houdende geschillen, overeenkomsten, regelingen, voorwaarden, richtlijnen en
dergelijke worden beheerst door Nederland recht.

 



--------------------------------------------------------------------------------



 



                 
 
  Clause 21 Final provisions           Artikel 21 Slotbepalingen
 
               
1.
  The Managing Director will comply with the general regulations and/or policy
rules that apply at NKF, for instance rules or regulations relating to good
order, health and safety, and with all measures taken by NKF with a view to the
good order and proper proceedings within the company.     1.     De statutair
directeur zal zich houden aan de in de onderneming van NKF geldende
voorschriften en/of beleidsregels in algemene zin, zoals met betrekking tot de
goede orde, veiligheid en gezondheid, en alle maatregelen door NKF genomen met
het oog op de goede orde en de goede gang van zaken in de onderneming.
 
               
2.
  Announcements to employees that are made by means of a written confirmation of
the announcement in question posted in the appointed places or published in the
personnel newsletter must be considered to have been made to each individual
employee.     2.     Mededelingen aan de werknemers, die bekend gemaakt worden
door middel van bevestiging van deze mededeling op de daartoe bestemde plaatsen
dan wel plaatsing in het personeelsorgaan, worden geacht schriftelijk te zijn
geschied aan elk der werknemers afzonderlijk.
 
               
3.
  NKF may ask the Managing Director to submit to a search by members of the
security service. The Managing Director agrees to cooperate with such searches.
    3.     NKF kan verlangen dat de statutair directeur zich onderwerpt aan een
visitatie door leden van de bewakingsdienst. De statutair directeur verbindt
zich aan deze visitatie zijn medewerking te verlenen.
 
               
4.
  Pursuant to the provisions of Clause 1.2, subclause 2 (scope of application)
of the Collective Employment Contract (CAO) for management personnel in the
metal and electronics sector, this CAO does not apply to this employment
contract, with the exception of those CAO provisions the parties have expressly
agreed in Clause 3, subclause 2, and Clause 4, subclause 3, of this contract.  
  4.     Op deze arbeidsovereenkomst is de collectieve arbeidsovereenkomst voor
het hogere personeel in de Metalektro niet van toepassing op grond van het
bepaalde in artikel 1.2 lid 2 (werkingsfeer) van deze CAO met uitzondering van
de bepalingen uit de CAO de uitdrukkelijk tussen partijen is overeengekomen in
artikel 3 lid 2 en artikel 4 lid 3 van deze overeenkomst.
 
               
5.
  All arrangements, conditions, guidelines etc. referred to in this contract or
listed in this contract as being applicable are deemed to form part of this
contract, unless the contrary has been expressly stipulated. Among other things,
these arrangements include the NKF personnel guide. A copy of this guide is
available for perusal at the personnel department and at the various company
departments and will be provided upon request.     5.     Alle regelingen,
voorwaarden, richtlijnen etc waarnaar in deze overeenkomst wordt verwezen of
waarvan wordt vermeld dat zij van toepassing zijn, worden geacht onderdeel van
deze overeenkomst uit te maken, tenzij het tegendeel uitdrukkelijk is bepaald.
Tot deze regelingen behoort onder meer de personeelsgids van NKF. Een exemplaar
van deze personeelsgids ligt bij de afdeling personeelszaken en bij de
respectievelijke afdelingen ter inzage en is op verzoek verkrijgbaar.  
6.
  If one or more of the emoluments listed in this contract must be considered
taxable or liable for the payment of social security contributions within the
meaning of the Wages and Salaries Tax Act and/or social security legislation,
the relevant wage tax and     6.     Indien één of meer van de in deze
overeenkomst genoemde emolumenten als belastbaar respectievelijk premieplichtig
loon in de zin van de Wet op de Loonbelasting en/of sociale verzekeringswetten
moet worden beschouwd, komen loonbelasting en het

 



--------------------------------------------------------------------------------



 



                 
 
  the employee component of the social security contributions will be at the
expense of the Managing Director.           werknemersdeel in de sociale
verzekeringspremies voor rekening van de statutair directeur.
 
               
7.
  NKF reserves the right, within the bounds of reasonableness, to make changes,
additions or adjustments to this employment contract and to the arrangements,
conditions etc., including the NKF personnel guide, that this contract refers to
if, in NKF’s opinion, (compelling) circumstances give NKF cause to do so.     7.
    NKF behoudt zich binnen de grenzen der redelijkheid het recht voor om deze
arbeidsovereenkomst en de regelingen, voorwaarden, richtlijnen en dergelijke
waaronder de personeelsgids van NKF, waarnaar in deze overeenkomst wordt
verwezen, te wijzigen c.q. aan te vullen en aan te passen indien (zwaarwichtige)
omstandigheden daartoe naar het oordeel van NKF aanleiding geven.
 
               
8.
  This contract replaces all previous contracts and/or (verbal) arrangements.  
  8.     Deze overeenkomst treedt in plaats van alle voorafgaande overeenkomsten
en/of (mondelinge) afspraken.
 
               
9.
  This employment contract can only be deviated from in writing and any
amendments will only be valid if they have been signed for approval by both
parties.     9.     Van deze arbeidsovereenkomst kan uitsluitend schriftelijk
worden afgeweken en deze aanpassing dient door beide partijen voor akkoord
getekend te worden alvorens deze tussen partijen geldt.
 
               
10.
  This employment contract will be translated into English. In the event of any
lack of clarity or discrepancy between the text of the Dutch and English
employment contract, the text of the English employment contract will prevail.  
  10.     Deze arbeidsovereenkomst wordt vertaald in het Engels. Bij enige
onduidelijkheid c.q. discrepantie tussen de tekst van de Nederlandse en Engelse
arbeidsovereenkomst prevaleert de tekst van de Engelse arbeidsovereenkomst.
 
               
 
  Agreed and signed in duplicate in ...... on ...... 2005           Aldus
overeengekomen en ondertekend in
tweevoud te ...... op ...... 2005
 
               
 
  for NKF Electronics B.V.           namens NKF Electronics B.V.
 
               
 
  Mr. Edmund Ludwig           de heer Ed Ludwig
 
               
 
  on behalf of the Employee           namens de werknemer  
 
  Mr. Th.W.M. Overwijn           de heer Th.W.M. Overwijn

 